Title: To Benjamin Franklin from the Committee for Foreign Affairs, 9 May 1781
From: Committee for Foreign Affairs
To: Franklin, Benjamin


Hond. Sir
Philada. May 9. 1781.
Mr. Samuel Curson and his Partner Mr. Isaac Governeur junr. after St. Eustatius was taken were put on board the Vengeance Man of War Comdore. Hotham to be sent to England stripped of every Thing but their wearing Apparrell their Books Papers and Slaves having been taken from them and Mrs. Governeur with a young Infant turned out of Doors. Special Severity, it is supposed, has been shewn to them in Consequence of their acting as Agents to Congress. Doctor John Witherspoon junr. also who was Surgeon of the DeGraaf Letter of Marque taken at St. Eustatius, is sent to England in the Alcmena Man of War and very hardly treated on account of his Fathers being a member of Congress, as is supposed.
Your particular Attention to the Exchange of these Persons will tend to give a general Confidence to all who being connected specially with Congress are exposed to Captivity, and will also very particularly oblige the Relations of these Unfortunates who have requested Congress to mention these Circumstances to you. Your most humble Servant
James Lovellfor the Comte, of for. Affrs.
Honble. Doctr. Franklin
 
Addressed: Honorable / Doctor Franklin / Minister plenipoy. / France / by Capt. Smith
